Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 1 of 20

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

FIH, LLC,

Plaintiff,
-against- 15-CV-00785 (JBA)

FOUNDATION CAPITAL PARTNERS LLC,
F/K/A FOUNDATION MANAGING MEMBER
LLC; DEAN BARR; JOSEPH MEEHAN;
THOMAS WARD; AND JOSEPH
ELMLINGER,

Defendants.

 

 

DEFENDANTS DEAN BARR AND JOSEPEH MEEHAN’S
AMENDMENTS TO THE JOINT TRIAL MEMORANDUM

Pursuant to the Court’s instructions on October 18, 2019, Defendants Dean Barr and Joseph
Meehan (“Defendants”) submit the following amendments to the Joint Trial Memorandum and
supporting documents filed on September 16, 2019 (Docket No. 243).

1. Defendants’ Amended Voir Dire
Defendants’ Amended Voir Dire is attached hereto as Exhibit A and is an amendment to
Tab F of the Joint Trial Memorandum. Questions 4 and 12 have been revised.
2. Defendants’ Statement of the Case for Voir Dire
Defendants’ Statement of the case is attached hereto as Exhibit B.
3. Defendants’ Amended Exhibit List

Defendants’ Amended Exhibit List is attached hereto as Exhibit C and is an amendment to

Tab D of the Joint Trial Memorandum. Defendants’ Exhibit List has been modified to reflect the

stipulations reached upon conferring with counsel for Plaintiff. No further exhibits have been
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 2 of 20

added. Defendants reserve the right to use exhibits on Plaintiffs exhibit list, amended exhibit list
and further exhibits necessary for the purpose of impeachment and/or rebuttal.
4. Defendants’ Objections to Plaintiff?’s Amended Exhibit List

Defendants’ Objections to Plaintiff's Amended Exhibit List are attached hereto as Exhibit

D. Defendants reserve the right to object to any exhibits or testi Plaintiff on the

   
  
 

ground of hearsay, relevance, authenticity, best evidence or other grounds at atéter date.

Dated: November 12, 2019 a ee fee

Joseph M. Pastore III (CT11431)
a PASTORE & DAILEY LLC

a 4 High Ridge Park
Stamford, CT 06905
Telephone: (203) 658-8454
Facsimile: (203) 348-0852
Email: jpastore@psdlaw.net
Counsel for Joseph Meehan
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 3 of 20

CERTIFICATE OF SERVICE

I hereby certify that on November 12, 2019, a copy of the foregoing Motion to
Supplement the Joint Trial Memorandum was filed electronically and will be served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-

mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

   

unable to accept electronic filing as indicated on t ice of Electronic Filing~ Parties

  
   
  

   

may access this filing through the Court’s CM/ECF System.

gf
: Bye Jie
ES es y-

_ Joseph M. Pastore III (CT11431)
~ Pastore & Dailey LLC

4 High Ridge Park

Stamford, CT 06905

Tel: (203) 658-8454

Fax: (203) 348-0852

Email: jpastore@psdlaw.net

 

A
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 4 of 20

EXHIBIT A
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 5 of 20

Juror Questionnaire/Voir Dire

1,

What is your education level?
() Grammar school
() Junior high

 

() Some high school

() High school diploma

() Trade or technical school Subject studied:

() Some college Major/Degree: School attended

( ) College degree Major/Degree: School attended
() Graduate school Major/Degree: School attended

What is your current job status?
() Working full-time

() Working part-time

( ) Retired

() Disabled

( ) Unemployed

() Homemaker

() Student

How long has the above been your job status?

Are you employed or what is your current or most recent job?
(Please indicate if you are retired, a homemaker who does not work outside the home,
unemployed, disabled, or a student.)

If so, describe your previous occupation or your most recent job
Employer:
Job title:
Please describe your job:
How long have you had (or did you have) this job? years
Is this job representative of the type of work you have done for most of your working
career?
() Yes () No If no, please explain.
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 6 of 20

4. Do you have training or work experience in the following?

 

 

 

 

 

 

 

 

 

No Work
Experience | Training | Experience
Accounting O O O
Private Equity Firms O O O
Auditing O O O
Banking/Finance O O O
Hedge Funds O O O
Investment Banking O O O
Business Management O O O
Stock Analyst/Trader/Broker O O O

 

 

 

 

 

 

4.a. If you have training or experience in any of the above, please explain what your
duties are/were and where work(ed)?

5. Do you read publications that focus on business or finance or watch business/finance
television shows or listen to them on the radio or visit related websites?

If so please list them.

6. Have you or anyone else in your immediate family ever been self-employed or owned a
business?
6a. If yes, who?
6a(1). Are they still operating a business? If No, Why?
6a(2). Describe the business.
6a(3). Was the experience, positive, negative or mixed? Explain.

7. Do you invest?
7a. How have your experiences been?
7b. Has anyone you know ever had negative experiences in buying a business or
interest in a business?

8. Have you or anyone close to you ever lost money on an investment or business
purchase/interest in business purchase where you thought the loss was caused by
someone else’s wrongdoing, fraud or dishonesty?
10.

11.

12.

13.

14.

15.

16.

Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 7 of 20

Have you or anyone close to you ever lost what you considered to be a significant amount
of money on a business or other investment that did not involve fraud?

Have you done any business based in the United Kingdom?

Do you know the Defendant Barr or Plaintiff, or any of its affiliates, including Nasanel
Milstein, Lazer Milstein or Gregory Dyra, or have you heard anything about them?

This case involves wealthy men and an investment of almost 7 million dollars. Would
you take into account the wealth of the parties in making your decision?

Is there any reason why you think you might have difficulty being completely impartial
in this particular case or is there any other reason why you feel you couldn’t or shouldn’t
sit as a juror in this kind of case?

Please name the famous person you most admire. Why?

Is there anything in this questionnaire that you would prefer to discuss in private instead
of in front of other jurors in open court?

14a. Which issues?

The Court and the Parties estimate that the trial in this case will last approximately _
weeks/days. Every effort will be made to accommodate special needs of individual
jurors. Jurors will be paid an attendance fee of $ _ per day? Jury service is on the
highest duties and privileges of a citizen. The participation of people like you is essential
to the proper administration of justice. The Court recognizes that not everyone can serve
on a case of this length. However, mere inconvenience or the usual financial hardships of
jury service will not be enough to excuse you. You must show that service in this case
would cause an unacceptable amount of personal hardship.
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 8 of 20

EXHIBIT B
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 9 of 20

DEFENDANTS’ STATEMENT OF THE CASE

In 2014, the plaintiff in this case acquired an ownership interest in a fund management
company run by the defendants. That company, known as Foundation Capital Partners, was created
to act as the General Partner to a Private Equity Fund, which in turn would invest in minority
interests in general partners of large hedge funds. Two of the managers of Foundation were Dean
Barr and Joe Meehan, who are the defendants in this action.

The Plaintiff is a limited liability company called FIH, LLC, which was created for the
purpose of holding the ownership interest in Foundation. The indirect owners of FIH are Lazer
Millstein and his sons. The Millstein family, which founded and sold their interests in the
Burlington Coat Factory business, has a great deal of experience with sophisticated financial
investments.

Prior to obtaining its ownership interest, FIH representatives engaged in “due diligence”
of Foundation over the course of three and a half months. These FIH representatives included
Nesanel Milstein and Greg Dyra, a paid consultant to the Millsteins. Mr. Milstein and Mr. Dyra
reviewed many documents about Foundation’s business, spoke with representatives of Foundation,
and also spoke with other investors in Foundation. In the course of due diligence, FIH learned a
great deal about Foundation, including the fact that Foundation had never yet successfully
completed an investment. FIH also learned that Mr. Barr and Mr. Meehan were brothers-in-law
(they were married to two sisters), and that Mr. Barr was unfortunately going through a divorce.

In this action, FIH now contends that Mr. Barr and Mr. Meehan violated Section 10(b) of
the Securities Exchange Act of 1934 by making certain statements during the due diligence process
that FIH now claims were false. Specifically, FIH claims that both Mr. Barr and Mr. Meehan are

liable for statements that (1) that “the current representative [Foundation] pipeline...has become
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 10 of 20

increasingly active in recent months;” and (2) that the relationship between Mr. Barr and Mr.
Meehan posed no threat to their ability to work together. FIH claims that Mr. Barr is also liable for
three additional statements. First, a statement that Foundation had a green light to pursue a certain
investment known by the code name “Project Apex,” and that Mr. Barr believed Foundation could
“move expeditiously on this deal.” Second, a statement that Foundation’s “pipeline continues to
expand with real, immediate deals.” And third, a statement that there was nothing “FIH needed to
know about Mr. Barr’s background or personality” and no other matters concerning him that FIH
should know about before proceeding with an investment.

At the end of the trial, I will instruct you on the law and explain that the Plaintiff is required
to prove several elements to prevail on its claim. Mr. Barr and Mr. Meehan believe that the
evidence will show that the Plaintiff cannot prove those elements. First, Mr. Barr and Mr. Meehan
believe the evidence will show that the five statements I described to you were true when they
were made, or at the very least that Mr. Barr and Mr. Meehan believed that they were true. Second,
Mr. Barr and Mr. Meehan believe that the evidence will show that FIH’s representatives were
experienced and sophisticated investment professionals who, based on their extensive due
diligence on Foundation, did not reasonably rely on any of the statements they now claim were
false. Third, Mr. Barr and Mr. Meehan believe that the evidence will show that FIH, the plaintiff
in this case, did not suffer any economic loss, because FIH did not itself pay anything for the

ownership interest it received in Foundation.
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 11 of 20

EXHIBIT C
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 12 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLO? ‘€ Ateniga] Ueg :WOL UlDISTIA] ‘N “BIA :OL eur 7601000 HI 7601000 HI Ss

plz ‘¢ Areniqa,y “Areumuns JosIe |, IISPLOTISNNOG.O 60SPIOTIANNOGO wy

vl0z ‘O¢ Arenuer Areumuuns joore |, 98TLO00DS 0O

vlO? 87 Atenuer “Areurunsg jose | P8IL000DS Z8IL000DS dd

vlO? “7 Arenuer Leg ‘wos Ways] ‘N “BIA :O.], reur 8901000 HI 8901000 HIA fore)

PLOT “61 Arenuer Ulo\S[II ‘N OL Wlorey ‘wol,y jew” ¢€01000 HIA €€01000 HII NN

PLOT “LI Avenues viXq] :WOLJ UlSISTIY “N ‘OL, Wore sloouel, ‘a1 Sojou sP1Aq 6L97100 HI LL97100 HI WA
p10? “OT Arenuer eshq ‘Woly ueg ‘oJ, jew” 9010000-da 9010000-dda TI

y107 ‘pl Atenuer uonepuno,y WoL] SUTLUJIA, :0], SOURINSUIDY SSIMS YIM JOT S€76000 HIA €€76000 HIA bs
pou AyTeuorua}Uy fe

vLOZ “El Arenuer Ulss[IPl ‘N “WoLJ Jowag “Y ‘OL jeug 1€90100 HId - y$S0100 HIA Z9€0100 HI - Z9€0100 HIF I

vlO7 ‘ET Arenuer ‘Areurung josre |, 87r1000-da 0@r1000-da HH

EL0Z ‘TE Joquisoaq] UBYsoY “WO WIOISTII “N “BIA :OL, [eur ¢180000 HII 7180000 HIA D9
ELOT “LZ Jaquisoaq| URYSIJJ ‘WO ULDIS[IAY “N “BIA ‘OL, [eur LLL0000 HI ¢LL0000 HIA dd
Wedd €107 Joquisssq dou 8070000 HIA 1€10000 HI aq

€LOT “IZ Joquisoaq ueYsoy\ “f ‘WO, UIOISTIAL “N ‘OL frewg 0$S000 dWE 075000 dE aa

ELOT “61 Jaquisoaq uRYsIJ\J :WO1 AYWRD YI “Y “Ios1oquioy ‘f ‘Tooreys :o] reug 1040000 HIA 6690000 HI 90
ELOT “61 Jaquisdaq [oUUd,O “H ‘WoL VIA “WOISTI ‘N ‘OL [eur v£0000 dL ad
CLOT ‘SI Joquiscaq MOIST ‘N ‘Wio1y ueysoyy :O], [rewg 1690000 HI 1690000 HId VV

ELOT “91 Jaquisoaq “Areumuns jose |, L691000-dda 6891000-dda Z

€LOT ‘OI Jaquisceq UeYSoJ ‘WO UlOISTIAL ‘N :OL, [eur 0290000 HI 6990000 HIA x

ELOT “OL Joquisoaq BIA] ‘WO UIDISTIAL “N ‘OL [ew L1¥Z000 HIA 917000 HI x

ELOT “7 Joquuaoaq “AIVWLUNS Jo5.e |, 0991000-da 1S91000-dda M

E107 67 JOQUIDAON Leg ‘Woy BIA ‘ol eur 717000 HI A

ELOT 9 JOQUIDAON JUSTUDOIS YY AWTENUpIyUOD [IA 8190000 HIA ¢190000 HII a

ELOT ‘97 JOQUIOAON Pie \L WO BIA “UlDISTIAY N ‘OL [ew 8rS00008dr 0Lp0000ddL£ L
CLOT ‘ZZ FOQUIDAON JO|[OH “J “WOIy BIA :0, [eu 8700 VH 7c00 VH Ss

ELOZ ‘ST JOQUIOAON s[eLo}e] souasTIG ond Jaquiaydas 670000 HI 9€+0000 HIA YU

poyTuMg AyTeuoTusyUy O

ELOT “EI JOQWOAON L6 HqIYXY Areumung ssooo1g 0ZPLO00DS 9I¥L000DS d

ELOT “EI JOQUIOAON 86 JqIyXY AreumUNS sss001g IZpL000D$ O

ELT “ET JOQUIOAON JUOUIAIeIg sINsOpOsIC WIAA 78$6000 HIA 7856000 HII N

E107 “TT JOQUIDAON URYsaJ ‘WIOI Leg :o], yrewg ver0000ddl Lép0000AdL W

EL0T “L JOQUIDAON ][9UUOG,O *H :Wo1y Joppa “§ :oL yreug 08e0000ddr ¢Le0000ddr T

E107 ‘p JOQWIDAON “AretuUNg jooIe 00rL000DS L6EL000DS Bt

ELT “p JOQUIDAON ABUL sso001g v191000-dda 1191000-da f

ELT “OT JOqQoIOO pleM “L WoIy AouoyRY ‘WI “O[JOH “J ‘OL eurg 7000 VH €000 VH I
ELOZ “p Joqo}OO AreUNUNS sssd01g brs1000-da vES1000-dda H

€LOZ “LZ Jaquiaydag “ArewunNs JosIe |, 6SZLO00DS 0SZL000DS D

E107 ‘9 Jaquiajdag vIAC WOH UIOISTIY ‘N 0} [leur 0040000 HI €S€0000 HIA J

E107 ‘9 Jaquiajdag ysog ‘f ‘wor y HopreMYyD ‘YW :oL freug 661S700 HIA 861S700 HI a

ELOT “9T Joquiaydag yorwasoy JooIe | PTSLOOODS d

psyad, Ayyeuorus}uy Oo

ZLOT OF JOQWIOAON WIN JO JUOWSAISY DT] popusury puodas 0} JUStUpUSUTY pucdag L9€T000 HI 8S€7000 HIA d
TLOT ‘TT AVI ULYOJI ‘WOIJ Soloedsagq ‘g :oL ew” Vv

UOndMIsIq Soyeqpuy Soyegqoog xa

 

 

 

 

 
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 13 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QLOT “OT JOQUIOAON [FOI UIpoyxUr] BIA WAIN

9107 6 JOqUISAON eg urvsaq Jo qdisosuer uorisodoq TITI

OLOZ °8 JOQUIDAON ueYsoJ Ydasor Jo Jdiiosuvry, uoMIsodaq SPI

poyrug ATeuonuoyuy rere

VLOT ‘ZI JOQWIOAON Leg ‘wolf uUREY ‘q ‘OL few 6LETIOODS SLELIOODS ml

PLOT ‘ST snony URYso “WO UISISTAL “N :O] [eur €01S000 HIA Z01S000 HIA HHHH

p10? “Sz Aqng BIA MOI J TJOYOUIN WI ‘OL Peurg 6507000 HIA 8507000 HIA D999

plOT “bz AINf [JoUU0C,O TTEH ‘21 SION 1288000 HId €988000 HId AAAI

PLOT 61 Ale TOYO “I ‘WoL yorourg *D :oy, preurg ZETTZOO TOYA O€TZO0 TOUS qada

PLOT b7 SUNS BIA ‘WO JOSUIS[OH ‘f :O], [eur 9981000 HIA €981000 HIA dadaa

plOT “€7 SUNS BIA] CHOI JOSUTUNTY “Prey “, “URYPoy “eg ‘Oo, rewg €r81000 HIA 781000 HIA 9999
PLOT SI SUNS ULYSo]\J ‘TOI JOSUTUTY “PIE “| “Weg :o] rewg +781000 HI 0781000 HIA Fetetetsl

pO “LI oune VIA ‘WO POYONIAY “W :OL, reug 6964000 HIA 6884000 HIA VVVV

vlOT EI Suns BIA ‘WOIY eg ‘ol, preumg €9L1000 HIA Z9L1000 HI ZZZ

PLOT 67 AB BIA WL] SYD TOUSWIAL WI “UIOISTIAL (N “URUAOD “MA ‘OL, [eur €991000 HIA 1991000 HI AKA
PLOT ‘VI AP Ueg ‘Woy JosUTU[Y “UeYsayy ‘OL eur 60SP000AdL Sosr000ddr XXX

PLOT ‘I dy UYJLID “S ‘Wory [SUU0,O “pxeM “UeYSo] “osu “Ueg :o], [eu 8661000DS Z861000DS MMM
PLOT ‘I [Hdy sakestpoos yoolorg 6871000 HIA 0871000 HI AAA

PLOT TE YOIe] BIA WOLJ UIDIS[YA “N ‘OL [eur 671000 HI €971000 HIA nnn

PIO “97 HOI Joppa “§ ‘Wo1y ueg “q ‘o] pewg os9eo00ddL 679E000AdL LLL

PIOT “EZ YOU! BIA WO] UIOISTYAL ‘N OL [reug €v71000 HIA €77Z1000 HI Sss

PLOT “TZ YO] BIA “WOT UIDISTY “N :OL eur 67L£000 HIA 87L€000 HII wad

PLOT “TI YOIel (THT Wed) UYJUD *§ wo1j Ueg ‘q :o] jrewgy 1Z780000DS 61L0000DS 000

VIOT “b YOM] UJI “§ :WOI] UIDISTIAY “N :0.], eur y811000 HI 6S11000 HId ddd

pong Ayjeuonusjuy OOO

PILOT Hore] WloIeH sloouel ‘91 Soj}ou seIAC] SUTUTeIUOD [reW 6766000 HIA 8166000 HI NNN

pl0z Areniqa,J UoHepuno] Jo JUstUD}e}1S Yue ¢L0900-da 990900-da WA

yl0z Menge] OTT eyjussry Jo juouaywig yueg 180900-4a 9L0900-4a 11

pl0z Ateniqs,j Weg ueaq Jo Juotuaye}g YuRg ¢90900-dda $60900-da > wh

vl0% “Sz AlenigoJ UGJUD *§ Wo1y ueg ‘q ‘ol Jewry 1600000DS €L00000DS cr

vl07 “bp Arenigay [Jauu0g,O ‘Wol] “UYJUD “Joppa, :0], Ssosoj PIM [OT 600000DS 600000D$ Il
poywwO ATTeuonusUy HHH

plO? ‘17 Areniga,j Joppo,{ ‘Wor, [Jou “IosuIWTY “Ueysoy “prey “Weg ‘ol, [eur 6S91 LOTTSINNOG.O pr9TLOTIANNOGO 599
PLOT ‘ST Areniga,y S07 Aanoy yo9lo1g +0SL000DS ~0SL000DS Add

PLOT “IT Aeniga, JUSWONISY OTT WIM JUOWOOIsy UONdIosqns ¢6L7000 HIA 67L7000 HI aga

PLOT ‘11 Arenigo,] JuowooIsy JUOUTUSISSY 0861000ddf LL610008dL£ ddd

poyturg Ayeuorus}Uy 990

Pl0Z “L Atenigqa,j jooreyg ‘wor AyeDoy] “ULysoy ‘OL Peurg 09TS100 HIA 6S1S100 HI add

PLOT “9 Ateniga,] UeYysoJJ “WOL] UIST “N :OL, eu ~L9£000 HIA ~L9€000 HIA VVV

PIO? “¢ Atenigo.J UeYyso] “WOOL PIA “UlDIS[IAL “N “PosIeYS OL ew” €111000 HIA ZIT1000 HI ZZ
PLOT “S Arenigoj uBYysoJ ‘WO UIOISTIY “N “Psreys “esd col, few 6711000 HI 8711000 HI XX
PLOT “S Arenigo,j opiseyeq ‘WoL UlSISTIAL “N ‘OL, frewg ~L99000 HI 7L99000 HI AX

PLOT “S Atenigaj Ula, JJor “OI Sojou se1dq 8877100 HI 687100 HIA MM

PLO? “p Ateniga,j UlSIS[YAL “N WoL ueYsoyy OL, [rewg 8€8h100 HIA 9€8r100 HI AA

pO? ‘€ Atenig9,J Joppo.J *§ ‘WoL [JaUWO,O “H :OL, euy 8EL8S0TISNNOGO vEL8SOTIANNOG.O favel

vl07 “p Atenigo,j Arewuung josre |, 061L000D$ Td;

 

 

 

 

 
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 14 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uodoy yooyDioyolg VUNIA Josurpwyg 990905

speLioqejy] souastyiq onq Areniqo.] €700000 HIA 1000000 HIA dada

uonepuno ‘OI SJON UTSISTIAL 81002000 HI 00002000 HI3} VWVVVV

601 HIA 307T yuoumns0q 7SS6E00000THA ZZZZ

pong Ayeuorusyuy AAKA

L1OT “EI YOR SjusUMIOC pajoepoy - SOT ISpaTIALd XXXX
L107 ‘OZ Atenuer ulaysyIAl JozeT Jo Jdisosues], uosodaq MMMM
LIOT ‘61 Atenuer ulyziIg usydays jo ydrosuery, uontsodaq AAAA
L10Z ‘81 Atenuer Joppoj uaydars Jo idiosues], uomsodaq annan
910 ‘OZ Joquiddaqq UNIS] JouRSAN JO Jdiiosuery uon!sodaq LLL
9107 “EI Joquiacaq AD BIAq SSSS

910Z “§ Joquissoq] TJOUU0,O [eH JO idiosuesy, uotsodaq WRN
LOT ‘ST JOQUIDAON pie SPIO], JO }diosue1y uoMIsodaq OOOO
91L0T ‘9T JOQUIDAON SUTISOAU] pun sspoH - UoTeWSsoIg dddd
9L0Z ‘OT JAQUIOAON BIA] AIOSOID Jo Jdiiosuery, uoMsodeq OOOO

 

 

9I0Z ‘ST JOQUIDNAON JosuTUNTY Ydasor Jo Jdiosue1y uoNIsodsq

 

 

 

 

 
Case 3:15-cv-00785-JBA Document 274 Filed 11/12/19 Page 15 of 20

EXHIBIT D
Case 3:15-cv-00785-JBArPaibouumienmtetéxnitt ied 11/12/19 Page 16 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/11/2019
No, _ |Description Date Bates No. (if any) Objections
1 Foundation Managing Member LLC Disclosure Statement] 11/13/2013 | FIH 0009582-0009589
Email exchange between Molly Peters Mahoney, Tom
Ward (“Ward”), Maryann Ghirardelli (“Ghirardelli”),
2 Francie Heller, and Jane Best (“Best”), RE: Thursday, OC 9/16/2013 | FIH 0025198- 0025199
3° — Millstein Family
3 Foundation’s Pipeline Log for November 13, 2013 11/13/2013 S$G0007421
4 Foundation’s Pipeline Log for November 11, 2013 11/11/2013 $G0007416—0007420
Email from Joseph Meehan (“Meehan”) to Dean Barr
(“Barr”), Ward, Joseph Elmlinger (“Elmlinger”) attaching 7
P a draft Foundation Managing Member LLC Disclosure ees TREBOOO21-O000SS4
Statement, Re: FCP Disclosure Statement
Email from Hall O’Donnell (“O’Donnell”) to Barr,
Meehan, Elmlinger, and Ward attaching a draft Managing
Member LLC Disclosure Statement, Re: Disclosure L203 TEEOOOOS IS -OO00880
Statement
Email from Meehan to Nesanel Milstein (“Milstein”),
Greg Dyra (“Dyra’”), Jason Shargel, and Joshua
Weinberger attaching various documents, including drafts
d of an “LLC Agreement,” an “Assignment and Assumption Taos TMF _0O820-00550
Agreement,” a “FCP Portfolio Model 122113,” and a
“FCP 2014 Monthly Forecast 122113”, Re: FMM
Email exchange between Meehan, Dyra, Milstein, Barr, 1/26/2014 -
8 Elmlinger, and Ward, Re: Strongwater. 1/27/2014 BIEL 0003566 0005567
9 Foundation’s Pipeline Log for January 30, 2014 1/30/2014 SG0007186
Email from Meehan to Milstein, Dyra, Barr, Elmlinger 2/6/2014-
10 [and Ward, Re: FMM/Millstein spo. | HH WISISe-0Ola ree
11 Due Diligence Materials 2/3/2014 FIH 0000001—0000043
12 Project Foundation Change History Report REL0000039552
13. |Email Notice from Foundations DataSite to Milstein 2/5/2014 FIH 0006674
14 |Foundation’s Pipeline Log for February 3, 2014 onnoi4 |° PonnelionsoO141
15 [Foundation’s Pipeline Log for September 26, 2013 9/26/2013 SG0007524
16 Foundation’s Pipeline Log for October 4, 2013 10/4/2013 DB-0001534—0001544
17 _ |Foundation’s Pipeline Log for November 4, 2013 11/4/2013 DB-0001611—0001614
Email exchange between counsel for Plaintiff and counsel
for Defendants attaching letters to an FBI agent 9/16/2016 -
18 authorizing Foundation’s servers to a former FBI agent, 7/26/2016 Rule 402: Relevance; Rule 403: Prejudice; Rule 802: Hearsay
Mr. Joseph P. Dooley, Re: FIH v. Foundation —
FBI/Server
19 [Deposition transcript of Dean Barr 11/9/2016
20 |Deposition transcript of Joseph Meehan 11/8/2016
21 Deposition transcript of Hall O’Donnell 12/5/2016
Email from Barr to Milstein & Dyra, copying Meehan,
22. ‘|stating “Our pipeline continues to expand with real, 2/3/2014 FIH 0001094
immediate deals.”, Re: Project Pilot
23 {Foundation’s Pipeline Log for February 4, 2014 2/4/2014 SG0007190
24 Email from Ghirardelli to Nicky Toms, Re: Foundation 2/4/2014 GS-000001
Capital Partners
25 Deposition transcript of Stephen Fedder 1/18/2017
26 __|Deposition transcript of Stephen Griffin 1/19/2017
27 Foundation’s Pipeline Log for January 13, 2014 1/13/2014 DB-0001420-0001428
Email dated March 26, 2014 from Stephen Fedder
(“Fedder’) to the Defendants attaching various 7
ah documents, including a Foundation’s Project Activity aD TEEOOO2S22-0002650
Log, Re: Pipeline Meeting: Updated Materials
29 {Foundation’s Weekly Pipeline Meeting notification 11/21/2013 O’DONNELL000238
30 _|Deposition transcript of Joseph Elmlinger 11/15/2016
31 Deposition transcript of Thomas Ward 11/18/2016
32 Email from Fedder to O’Donnell attaching a Target 2/3/2014 O°’DONNELL058734
summary, Re: Project Updates
33 Email from to Ward and Bates, Re: note changes and 6/30/2014 JMP_001991-001993

 

highlighted sections, which I think are unnecessary

 

 

 

 

Page 1

 
Case 3:15-cv-00785-JBArsiBouummenteat4anittiled 11/12/19 Page 17 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/11/2019

No, |Description Date Bates No. (if any) Objections
Email exchange between O’ Donnell, Barr, Meehan, 3/26/2014-

34 Elmlinger, Fedder, Ward, and Stephen Griffin (“Griffin”), 3/27/2014 JPE0003790-0003792
Re: Pipeline Meeting: Updated Materials

35 {Email from Barr to Elmlinger, Re: Foundation 3/26/2014 JPE0003654—0003657

36 hip, exchange between Barr and Elmlinger, Re: London 3/6/2014 JPE0002991-0002993
Project Soothsayer memorandum provided to FIH, LLC No later than

37 by Elmlinger and Meehan 4/1/2014 FIH 0001280-0001289
Email dated March 12, 2014 from Griffin to Barr,
attaching a Project Apex Presentation, a FCP Partner 7

* Presentation, and a FCP LP Presentation, Re: Requested 3/12/2014 $G0000719-0000821
Documents

39 _ | Deposition transcript of Nesanel Milstein 12/20/2016

40 _|Foundation User Detail Report 9/4/2015 REL0000039558
Subscription Agreement between FIH, LLC and

“a Foundation Managing Member, LLC PATON EES QOD 4727-00429
Assignment and Assumption Agreement and Release |

“ between Argenthal, LLC and FIH, LLC zt JREOODIS Ae -OO01I80
Subscription Agreement between FIH, LLC and Effective

i Foundation Managing Member, LLC, 2/28/2014 BIEL DOOG2OE-DOR IO?

44 | Expert Report of James K. Finkel 1/23/2017 Rule 402: Relevance; Rule 802: Hearsay
Email dated February 25, 2014, from Griffin to Barr,
Meehan, Ward, Elmlinger, and O’Donnell, attaching

45 various documents including a Project Activity Log, Re: al mIGO DOORS WENGE
Pipeline Meeting: Updated Materials

46 Foundation’s Project Activity Log 2/18/2014 SG0007504
Email exchange between Milstein, Barr and Meehan, 8/14/2014—

“i copying others, Re: Demand 8/15/2014 BIH 0005.102-0005.103

48 [Affidavit of Nesanel Milstein 4/4/2017
Email from Ward to Milstein and Dyra attaching a private
placement memorandum of the Foundation Capital

2 Partners Limited Partnership Fund, Re: Foundation Lean TEENOOOT EO
Capital Partners Materials / MFI Management

50 A draft subscription agreement for Foundation Capital 1/3/2013 FIH0017375-0017408
Partners, L.P.
Email from Meehan to Milstein, copying Dyra, Barr,

al Elmlinger, Ward and Robert McCarthy, Re: FMM forivetis Bie Q0ONer ONTO

52 |Affidavit of Greg Dyra 4/4/2017

53 Letter agreement between Fortress Credit Corp. and 5/28/2013 HOLSINGER-
Foundation Managing Member, LLC 000047-62
Redemption Agreement between Foundation Managing

54 |Member, LLC and Strongwater Capital Management, 2/28/2014 FIH0007886-0007890
LLC
Email from O’Donnell to Milstein and Dyra, copying
Barr, Meehan, and Elmlinger, attaching a financial model

= for investment in the General Partnership, Re: Updated kenya ana SEs
FMM Model
Email dated January 9, 2014 from Meehan to Dyra and

56 =| Milstein, copying Elmlinger, attaching Cantab Notes, Re: 1/9/2014 JMP_000450-000456
Cantab Meeting Notes

57 _}|Dyra’s Microsoft Outlook Contact entry for Dean Barr FIH 0006940-0006956

58 Email from Dyra to Milstein, Re: Discussion with Tom 9/12/2014 FIH 0014593
Ward yesterday

59 Dyra’s Microsoft Outlook Contact entry for Joseph FIH 0006957--0006971
Meehan
Email exchange between Barr and Ward, copying Meehan 12/30/2014 —

60 and Elmlinger, Re: brainstorming.....deals and WARD00059 1-000593

sie 12/31/2014

fundraising...
Email from Meehan to Milstein, Dyra, Ward, Elmlinger,

61 and Barr, forwarding an email from Lucy Gao, Re: 1/22/2014 FIH 0003559-0003561
Response to FMM proposal

62 FIH, LLC notes titled “ CM (Dated March 24, 2014)” FIH 0006997-—0006999 | Rule 802: Hearsay

 

 

 

 

 

Page 2

 
Case 3:15-cv-00785-JBAr#iBotuienre B64 hibiked 11/12/19 Page 18 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/11/2019
No. |Description Date Bates No. (if any) Objections
Email from Meehan to Francie Heller, copying Ward,
attaching Foundation Managing Member LLC’s
ca November 13, 2013 Disclosure Statement, Re: 12/5/2013 PIH 0019641-0019649
Assignment and Assumption Agreement
Email from Meehan to Ward, forwarding an earlier email
sent from Meehan to Kelly Holowaty, attaching
« Foundation Managing Member LLC’s November 13, LUu201S Bits DO22825 022333
2013 Disclosure Statement, Re: FW: FMM Disclosure
Email from Barr to Dyra and Milstein, copying Meehan,
65 —_Jattaching a draft “Project Pilot” letter of intent, Re: 2/3/2014 JMP_000726-000727
Project Pilot
Email from Barr to Elmlinger , O’Donnell, Fedder, and
Griffin, copying Meehan, Dyra, and Milstein, forwarding
66 Jan email Barr received from Ali Raissi (“Raissi”), Re: 2/4/2014 FIH 0006670-0006671
FW: Foundation-Fortress LOI to purchase the asset of
Petershill
Email exclianee beewetit Barr, Elmlinger, and Joel 2/3/2014 — HOLSINGER-
67 Holsinger (“Holsinger”), copying Craig Cortright and 2/4/2014 000540--000546
Ankur Patel, Re: Petershill (Project Pilot) LOI
68 Email from Ward to himself copying a series of texts 1/3/2014 WARD004000-004001 |Rule 802: Hearsay
between himself and Barr, Re: Texts
69 on exchange between Barr and Meehan, Re: Monies 11/1/2013 DB-0000288--0000289
70 Email from Barr to Elmlinger and Ward, copying Meehan, 9/25/2013 FIH 0000418
Re: working with Joe M
71 Email from Barr to Meehan, Re: Business 9/24/2013 DB-0000285
Email from Meehan to himself forwarding an earlier email
72 from Elmlinger commenting an earlier email from Barr, 9/28/2013 JMP_001708-001709 |Rule 802: Hearsay
Re: Fwd: Business
Email from Barr to Meehan, Ward, and Elmlinger,
73 forwarding an earlier email from Alison Barr, Re: 2/3/2014 JMP_002592
Proceeds From the Imminent Closing
74 Email from Barr to Meehan, Re: Divorce 9/5/2013 JMP_001683 Rule 402: Relevance; Rule 403: Prejudice
75 {Notes taken by Milstein FIH 0007000-—7018
Email from Meehan to himself, forwarding an earlier
716 email exchange between Meehan and Barr, Re: Fwd: 4/5/2013 JMP_001604—001605 |Rule 402: Relevance; Rule 403: Prejudice
Dinner last night
77 ~~ |Dyra’s Microsoft Outlook Contact entry for Joel Holsinger FIH 0009953-0009957
Email from Meehan to Elmlinger forwarding an earlier
38 email exchange between Meehan and Barr, Re: FW: FMM aH2ONS IPEDOUL GSS O00 Les!
79 Email exchange between Barr, Meehan, Ward, and 1/30/2014 JMP_000737-000738
Elmlinger, Re: Milsteins
Email exchange between Elmlinger, Meehan, and Ward,
80‘ Jregarding an earlier forwarded email from Barr to Carolyn 1/16/2014 WARD000774 Rule 402: Relevance; Rule 403: Prejudice; Rule 802: Hearsay
B. D’Alessio (“D’ Alessio”), Re: Payroll
Email from Barr to Ward, Meehan, and Elmlinger,
81 forwarding an earlier email from Alex Vleming, Re: Fwd: 1/8/2014 FIH 0004924—0004925
*Confidential: Re: Meeting Yesterday
Email from Elmlinger to Meehan commenting on an
82 Jearlier forwarded email exchange between Meehan and 9/24/2013 FIH 0004898-0004899 Rule 402: Relevance; Rule 403: Prejudice; Rule 802: Hearsay
Barr, Re: Salary
83 Pintall XBMC a see isis Hil 0G Meira, Es EAN 9/13/2013 FIH 0004886 Rule 402: Relevance; Rule 403: Prejudice
salary advance
84 Eimbil tion Barrio Ward, copying elimtinger and Meehan, 10/8/2013 FIH 0004913 Rule 402: Relevance; Rule 403: Prejudice
Re: Salary Advance
85 a from Best to Meehan and Elmlinger, Re: Credit 12/3/2013 FIH 0004919 Rule 402: Relevance; Rule 403: Prejudice; Rule 802: Hearsay
TOL
86 eitigll exchatige Webeci- Bath; HImiicer, Mectan, atid 7/19/2013 FIH 0004854—0004855 Rule 402: Relevance; Rule 403: Prejudice; Rule 802: Hearsay

 

Ward, Re: FW: WSJ: Investors Sow Seeds for Hedge

Dassoucd

 

 

 

 

Page 3

 
Case 3:15-cv-00785-JBAPaibotuimMme te Beant ied 11/12/19 Page 19 of 20

11/11/2019

 

No.

Description
—

Date

Bates No. (if any)

Objections,

 

87

Email from Barr to Meehan, forwarding an earlier email
from Richard McCune, Re: FW: Past due loans

5/2/2013

FIH 000483 1-0004832

Rule 402:

Relevance; Rule 403: Prejudice; Rule 802: Hearsay

 

88

Email exchange between Barr and Meehan, Re: Months
payroll advance

12/2/2012

FIH 0004823

Rule 402:

Relevance; Rule 403: Prejudice

 

89

Email from Barr to Meehan forwarding an earlier email
from John E. Holloway, Re: Fwd: Activity in Case 4:11-
cv-10074-JLK JTR Enterprises, LLC v. Columbian
Emeralds Order on Motion for Miscellaneous Relief

11/15/2012

FIH 0004820-0004821

Rule 402

: Relevance; Rule 403: Prejudice; Rule 802: Hearsay

 

90

Email from Barr to Carolyn Westerberg, copying Meehan,
forwarding two earlier emails from David H. Sump, Re:
Fw: M/V GLOBAL EXPLORER — RELEASE FROM
ARREST

4/23/2012

FIH 0004806-0004807

Rule 402:

Relevance; Rule 403: Prejudice; Rule 802: Hearsay

 

91

Email from Meehan to himself, forwarding an earlier
email from Barr, Re: Divorce

4/25/2013

JMP_001635

Rule 402:

Relevance

 

92

Email exchange between Elmlinger and Meehan, Re:
News

7/16/2013-
7/17/2013

JMP_002363-002365

 

93

Email from Barr to Holsinger, Re: DD Costs

8/11/2014

Rule 402:

Relevance; Rule 802: Hearsay

 

94

Email from Barr to Elmlinger, Meehan, Ward, O’Donnell,
Fedder, Griffin, Ghirardelli, and D’Alessio, copying
Abbas Zuaiter, Dyra, and Milstein, Re: Provisional Patent
Filing

2/3/2014

FIH 0001095

 

95

Email exchange between Elmlinger and Barr, copying
Meehan and Ward, Re: I just spoke with Yoni

WARD001475-001477

 

96

Affidavit of John R. Fretts with attached exhibits A & B

4/6/2017

Rule 402:

Relevance; Rule 403: Prejudice; Rule 802: Hearsay

 

97

Email exchange between Meehan, Barr, Robert H.
Rosenblum, Elmlinger, and Ward, Re: FMM

2/5/2014

FIH 0001114—0001118

 

98

Email from Raissi to Eric Lane, Chris Kojima, Michael
Brandmeyer, copying Robert Hamilton Kelly forwarding
an earlier email from Barr to Michael Sherwood, copying
Raissi, Elmlinger, and Holsinger, Re: Fw: Foundation-
Fortress LOI to purchase the assets of Petershill

2/4/2014

GS-000015

Rule 802:

Hearsay

 

99

Email chain between O’Donnell, Griffin, Fedder, Barr and
Elminger, attaching Draft — Subject to Review — New
Model Case Version: 9/6/2013, Re: Marketing Documents
and Draft DD Book: Review/Sign-off request

9/6/2013 &
9/10-2013

FIH 0023180-0023246

 

100

Email from Meehan to Jeff Weiss, copying Elmlinger,
attaching FCP DD Book and FCP Presentation, Re:
Foundation

12/9/2013

JPE0018110-0018197

 

101

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiffs Expert Report

 

102

Objections and Responses of Defendants to Plaintiff's
Second Request for the Production of Documents

1/23/2017

 

103

Defendants’ Objections and Responses to Plaintiff's
Second Set of Interrogatories

2/23/2017

 

104

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

105

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

106

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

107

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

108

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

109

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

110

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

11

Withdrawn subject to Defendants not challenging the
timeliness of Plaintiff's Expert Report

 

 

112

 

Deposition on Transcript of Greg Dyra

 

11/16/2016

 

 

 

Page 4

 
Case 3:15-cv-00785-JBAraitvtocumeneieddxnitfeiied 11/12/19 Page 20 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/11/2019
No. |Description Date Bates No. (if any) Objections
113 Email from Barr to Dyra and Milstein, copying Meehan, 1/22/2014 FIH 0001068
Re: Arrowgrass
114 |Affidavit of Dean S. Barr, with attached Exhibits A-C 3/10/2017
115 Email from Barr to Dyra, Re: Call before or after 11:00 11/29/2013 FIH 0002124
am call
Email from Dyra to Milstein, Re: Frist [sic] draft of
116 |messaging to Meehan and Mark Mitchell re: FMM 4/4/2014 EEOC — Ele Rule 802: Hearsay
Le 0001415
leadership crisis
117 |Email from Dyra to Milstein, Re: FMM governance 3/21/2014 PIA soso | Se Rule 802: Hearsay
Letter to Barr and Ward from Brian P. Flaherty (Cozen
118 |O’Connor), Re: FIH, LLC v. Foundation Capital Partners 4/2/2015 Rule 402: Relevance; Rule 802: Hearsay
LLC, et al, attaching a draft complaint
Letter of Intent from Foundation Capital Partners to Swiss FIH 0009433 — FIH
119 Re 1/14/2014 0009435
120 Email from Dyra to Milstein, Re: Notes from discussion 12/10/2013 FIH 0002416 — FIH
with Joel Holsinger of Fortress Capital Corp. 0002417
121 Dyra s Microsoft Outlook Contact entry for Jeff Klein FIH 00014285-88 Rule 802: Hearsay
with notes
122 |Deposition Transcript of Lazer Milstein 1/10/2017
Email from Fedder to Barr, Meehan, Elmlinger, Ward, ;
123 Jand O’Donnell, copying Griffin, attaching a Project 2/21/2014 Ol .
Activity Log Re: Pipeline Meeting: Updated Materials
124 Dyra’s Microsoft Outlook Contact entry for Hall FIH 0008863 — FIH
O’Donnell with notes 0008871
125 _|Second Circuit Oral Argument Transcript 3/8/2019 Rule 402: Relevance; Rule 802: Hearsay
126 Email from Barr to Elmlinger, Meehan, and Ward re: 1/10/2014 JPE0001363
Dyra's questions about the pipeline
127 piel between Fedder and O'Donnell re: 6/16/2014 | O'Donnell000868-869 [Rule 802: Hearsay
Email from Meehan to Elmlinger, Barr, and Ward re:
128 FMM Update 3/6/2014 JPE0002983-2984
Email from Barr to Carolyn D'Alessio attaching version of
me the FMM Disclosure Document TeTOO1S JEEOGOOSES 02
Email from Meehan to Elmlinger, Barr, and Ward re:
IBY FMM Disclosure Document. LEIS IS WAROROOS Et
131 {Rebuttal Exhibit: Defendants' Rule 56(a)(2) Statement 4/10/2017
132 |Rebuttal Exhibit: Joint Rule 26(F) Report 7/27/2015
133 |Rebuttal Exhibit: Defendants' Rule 56(a)(1) Statement 3/13/2017
Rebuttal Exhibit: Northern Trust Wire Transfers for 12/201
134 lroundation Capital February 2014 5 O15
Rebuttal Exhibit: Defendant Barr's Memorandum of Law ey,
135 in Support of Summary Judgement af32017
136 |The Two Foundation Servers Rule 402: Relevance; Rule 403: Prejudice
Email exchange between Meehan and Francois Garcin
137 |commenting on email exchange between Garcin and Barr 8/31/2014 Meehan_000037-42
and between Barr and Jeff Holland
138 |Email exchange between Meehan and Garcin commenting 9/8/2014 Garcin_000020-21

 

on earlier exchange between Garcin and Barr

 

 

 

 

Page5S

 
